DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see page 6 lines 19-22, filed 07/05/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1 page 2 lines 5-6, please delete “wherein the samarium-cobalt magnet has a positive temperature coefficient of remanence α(Br) of greater than +0.005 % at 20-200°C”
Authorization for this examiner’s amendment was given in an interview with Keith J. McWha on 08/08/2022.
 Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or adequately suggest a method of smelting starting materials comprising the instantly claimed composition to form an alloy, pulverizing the alloy to 3.5-4 µm, mixing the alloy powder with 0.1 weight% of zirconium powder with an average diameter of 3-5 µm, magnetic-field shaping the mixture to give a compact with a density of 3.9-4.2 g/cm3, cold isostatic pressing the compact at 18-20 MPa for 15-20 seconds to give a green compact having a density of 5-5.3 g/cm3, sintering at 1210-1230°C for 0.8-1 hours under a vacuum of 0.2 Pa or less, cooling the sinter to 1180-1200° and holding for 3-5 hours, air cooling to 20-30°C, aging at 800-830°C for 10-15 hours, cooling to 350-450°C at 0.5-0.6°C/min and hold for 5-8 hours, and air cooling to 20-30°C.
The closest prior art Liu et al. (CN 101882494 A) herein Liu, fails to disclose the addition of zirconium powder, pressing and shaping with the instantly claimed conditions, or sintering in a vacuum, and further it would not be obvious to one of ordinary skill in the art because Liu wants a negative temperature coefficient of remanence for the temperature range -35 to 300°C, and so modifying Liu to meet the processing of the instant claim would render the prior art unsatisfactory for its intended purpose because the instant specification teaches positive temperature coefficients of remanence in the temperature range of 20-200°C [0024, instant spec].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734